DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–7 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0043905 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 June 2020 and 07 July 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 08 June 2020.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:
Reference character 1a is referred to as a first surface in paragraph [0058]. Reference character 1a is used to designate an electrode; and reference character 2a is used to designate a first surface. Reference character 2a should be used to designate a first surface in paragraph [0058].
Reference character 1b is referred to as a second surface in paragraph [0058]. Reference character 1b is used to designate an electrode; and reference character 2b is used to designate a second surface. Reference character 2b should be used to designate a second surface in paragraph [0058].
Reference character 4a is referred to as a coating portion in paragraph [0066]. Reference character 4a is used to designate a coated portion. Reference character 4a should be referred to as a coated portion in paragraph [0066].
Reference character 41 is referred to as a coated portion in paragraph [0071]. Reference character 4a is used to designate a coated portion; and reference character 41 is used to designate a press roller. Reference character 4a should be used to designate a coated portion in paragraph [0071].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plurality of electrodes" in line 3. Claim 1 has previously recited the limitation "an electrode" in lines 1–2. It is unclear if one of "a plurality of electrodes" recited in line 3 is further limiting "an electrode" recited in lines 1–2.
Claim 1 recites the limitation "the one end side" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other end side" in lines 37–38.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "so that the fiber is deposited over two adjacent electrodes." Claim 1, which claim 2 is directly dependent, recites the limitation "a plurality of electrodes." It is unclear if "two adjacent electrodes" recited in claim 3 are further limiting "a plurality of electrodes" recited in claim 2.
Claim 3 is directly dependent from claim 2, is indirectly dependent from claim 1, and includes all the limitations of claims 1 and 2. Therefore, claim 3 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "so that a distance between two adjacent electrodes." Claim 1, which claim 4 is directly dependent, recites the limitation "a plurality of electrodes." It is unclear if "two adjacent electrodes" recited in claim 4 are further limiting "a plurality of electrodes" recited in claim 2.
Claims 5 and 6 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 5 and 6 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a separator" in line 4. Claim 7 has previously recited the limitation "a separator" in line 2. It is unclear if "a separator" recited in line 4 is further limiting "a separator" recited in line 2.
Claim 7 recites the limitation "a plurality of electrodes" in line 4. Claim 7 has previously recited the limitation "an electrode" in line 2. It is unclear if one of "a plurality of electrodes" recited in line 4 is further limiting "an electrode" recited in line 2.
Claim 1 recites the limitation "the one end side" in lines 30–31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other end side" in lines 33–34.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton et al. (US 2002/0007552 A1, hereinafter Singleton) in view of Uematsu et al. (US 2015/0162584 A1, hereinafter Uematsu).
Regarding claims 1–6, Singleton discloses an apparatus depositing a separator on an electrode, the electrospinning apparatus comprising:
a transport section (64) transporting a plurality of electrodes (12, [0051]); and
a separator deposition section (62) depositing the separator (14) on a first surface and a second surface of the plurality of electrodes (12, [0052]),
the plurality of electrodes (12) being transported by the transport section (64, [0051]),
the second surface facing an opposite side to the first surface (FIG. 1, [0052]),
each of the plurality of electrodes (12) including a first electrode layer (13) including the first surface (FIG. 2, [0048]), a second electrode layer (13) including the second surface (FIG. 2, [0048]), and a current collector layer (32) positioned between the first electrode layer (13) and the second electrode layer (13) in a first direction perpendicular to the first surface and the second surface (FIG. 2, [0048]),
the plurality of electrodes (12) including a coated portion (13) and an uncoated portion (32, [0046]),
the current collector layer (32) overlapping the first electrode layer (13) and the second electrode layer (13) in the first direction on the coated portion (32, [0048]),
the current collector layer (32) not overlapping the first electrode layer (13) and the second electrode layer (13) in the first direction on the uncoated portion (32, FIG. 2),
the uncoated portion (32) protruding from the coated portion (13) toward one side in a second direction orthogonal to the first direction (FIG. 6, [0051]),
the transport section (64) transporting the plurality of electrodes in a third direction in the separator deposition section (62, [0052]),
the third direction being orthogonal to the first direction and the second direction (FIG. 1, [0052]),
the plurality of electrodes (12) being arranged in the second direction and including a first electrode (12) and a second electrode (12, [0051]),
the first electrode (12) being positioned at one end in the second direction (FIG. 6, [0051]),
the second electrode (12) being positioned at other end in the second direction (FIG. 6, [0061]),
the first electrode (12) being transported so that the uncoated portion (32) of the first electrode (12) protrudes toward the one end side (FIG. 6, [0051]),
the second electrode (12) being transported so that the uncoated portion (32) of the second electrode (12) protrudes toward the other end side (FIG. 6, [0051]);
wherein the transport section (64) transports the plurality of electrodes (12) side by side so that the separator (14) is deposited over two adjacent electrodes (12) in the separator deposition section (62, [0052]);
a cutting section (110) cutting the separator deposited over the two adjacent electrodes (12, [0059]);
wherein the transport section (64) transports the plurality of electrodes (12) side by side so that a distance between two adjacent electrodes in the separator deposition section (62) is equal to a thickness of the plurality of electrodes (12) or larger than the thickness of the plurality of electrodes (12, [0051]);
a pressurizing section (66) pressurizing the plurality of electrodes (12) including the separator (14) deposited (FIG. 1A, [0055]),
the pressurizing section (66) including a pair or more press rollers (66) sandwiching at least one of the plurality of electrodes (12, [0055])
wherein the transport section includes a position correction section (78) correcting positions of the plurality of electrodes (12) transported to the separator deposition section (62, [0055]).
Singleton does not explicitly disclose:
an electrospinning apparatus,
wherein the separator is a fiber.
Uematsu discloses an electrospinning apparatus depositing a fiber (23) on an electrode (20), wherein the fiber is a separator (FIG. 3A, [0065]) to improve the rate characteristics (see improved rate characteristics, [0134]). Singleton and Uematsu are analogous art because they are directed to separator-integrated electrodes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Singleton with a fiber by electrospinning as taught by Uematsu in order to improve the rate characteristics.
Regarding claim 7, Singleton discloses a method for manufacturing a separator-integrated electrode including a separator (14) on an electrode (12, [0051]), the method comprising:
forming a separator (14) by depositing a material on a first surface and a second surface of a plurality of electrodes (12) while arranging the plurality of electrodes (12) in a second direction orthogonal to a first direction (FIG. 1, [0052]) and
transporting the plurality of electrodes (12) in a third direction orthogonal to the first direction and the second direction (FIG. 6, [0051]),
the plurality of electrodes (12) including a first electrode layer (13) including the first surface (FIG. 2, [0048]), a second electrode layer (13) including the second surface facing an opposite side to the first surface (FIG. 2, [0048]), and a current collector layer (32) positioned between the first electrode layer (13) and the second electrode layer (13) in the first direction perpendicular to the first surface and the second surface (FIG. 2, [0048]),
the plurality of electrodes (12) including a coated portion (13) and an uncoated portion (32, [0046]),
the current collector layer (32) overlapping the first electrode layer (13) and the second electrode layer (13) in the first direction on the coated portion (32, [0048]),
the current collector layer (32) not overlapping the first electrode layer (13) and the second electrode layer (13) in the first direction on the uncoated portion (32, FIG. 2),
the uncoated portion (32) protruding from the coated portion (13) toward one side in the second direction (FIG. 6, [0051]),
the plurality of electrodes (12) including a first electrode (12) and a second electrode (12, [0051]),
the first electrode (12) being positioned at one end in the second direction (FIG. 6, [0051]),
the second electrode (12) being positioned at other end in the second direction (FIG. 6, [0061]),
the first electrode (12) being transported so that the uncoated portion (32) of the first electrode (12) protrudes toward the one end side in forming the separator (FIG. 6, [0051]),
the second electrode (12) being transported so that the uncoated portion (32) of the second electrode (12) protrudes toward the other end side in forming the separator (FIG. 6, [0051]).
Singleton does not explicitly disclose:
wherein the separator is a fiber.
Uematsu discloses an electrospinning apparatus depositing a fiber (23) on an electrode (20), wherein the fiber is a separator (FIG. 3A, [0065]) to improve the rate characteristics (see improved rate characteristics, [0134]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Singleton with a fiber by electrospinning as taught by Uematsu in order to improve the rate characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725